     Case 2:20-mj-30513-DUTY ECF No. 1, PageID.1 Filed 12/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff

v.                                             Case No. 20-30513
                                               Originating No.20MJ2136


VIJAY VANAM REDDY,

                Defendant.
_____________________________________/

                         GOVERNMENT’S PETITION
                     FOR TRANSFER OF DEFENDANT TO
                  ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

VIJAY VANAM REDDY, to answer to charges pending in another federal district,

and states:

       1. On December 10, 2020, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of New

Jersey based on a Complaint. Defendant is charged in that district with violation of 18

USC Section 1349 – Conspiracy to Commit Wire Fraud.
    Case 2:20-mj-30513-DUTY ECF No. 1, PageID.2 Filed 12/10/20 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).

      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                MATTHEW J. SCHNEIDER
                                                United States Attorney


                                                s/Jerome Gorgon
                                                JEROME GORGON
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                (313) 226-9100

Dated: December 10, 2020
